13-3851
    Wang v. Lynch
                                                                                        BIA
                                                                               Balasquide, IJ
                                                                               A087 797 661
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    13th day of April, two thousand sixteen.

    PRESENT:
             JON O. NEWMAN,
             BARRINGTON D. PARKER,
             DENNY CHIN,
                  Circuit Judges.
    _____________________________________

    JIA WEN WANG,
             Petitioner,

                    v.
                                                                            13-3851
                                                                            NAC
    LORETTA E. LYNCH, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                               Gary J. Yerman, New York, New
                                                  York.



                                              1
FOR RESPONDENT:                      Stuart F. Delery, Assistant
                                     Attorney General; Jamie M.
                                     Dowd, Senior Litigation
                                     Counsel; Joanna L. Watson,
                                     Trial Attorney; Office of
                                     Immigration Litigation, U.S.
                                     Department of Justice,
                                     Washington, D.c.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

    Petitioner Jia Wen Wang, a native and citizen of China,

seeks review of a September 18, 2013, decision of the BIA

affirming an October 31, 2011, decision of an Immigration Judge

(“IJ”) denying Wang’s application for asylum, withholding of

removal, and relief under the Convention Against Torture

(“CAT”).   In re Jia Wen Wang, No. A087 797 661 (B.I.A. Sept.

18, 2013), aff’g No. A087 797 661 (Immig. Ct. N.Y. City Oct.

31, 2011).    We assume the parties’ familiarity with the

underlying facts and procedural history in this case.

    Under the circumstances of this case, we have reviewed both

the BIA’s and IJ’s decisions.       See Zaman v. Mukasey, 514 F.3d
233, 237 (2d Cir. 2008) (per curiam).     The applicable standards


                                2
of review are well established.        See 8 U.S.C. § 1252(b)(4)(B);

Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008) (per

curiam).

    For asylum applications, like Wang’s, governed by the REAL

ID Act, the agency may, “[c]onsidering the totality of the

circumstances,”     base   a   credibility     finding   on   an   asylum

applicant’s    “demeanor,      candor,   or     responsiveness,”        the

plausibility   of   his    account,    and    inconsistencies      in   his

statements, “without regard to whether” they go “to the heart

of the applicant’s claim,” so long as they reasonably support

an inference that the applicant is not credible.                8 U.S.C.

§ 1158(b)(1)(B)(iii); see Xiu Xia Lin, 534 F.3d at 167.                 “We

defer therefore to an IJ’s credibility determination unless,

from the totality of the circumstances, it is plain that no

reasonable fact-finder could make such an adverse credibility

ruling.”   Xiu Xia Lin, 534 F.3d at 167.         Substantial evidence

supports the IJ’s finding that Wang was not credible.

    The IJ’s credibility determination was properly based on

inconsistencies between Wang’s testimony and that of his

witness about photographs showing them practicing Falun Gong.

See 8 U.S.C. § 1158(b)(1)(B)(iii).           Wang and his witness gave

                                   3
differing testimony as to when the photographs were taken, by

whom, and with what camera.    They gave different dates, one in

2010 and one in 2011.    And, although Wang said his witness gave

him the photographs, the witness denied ever seeing them.

    The IJ’s credibility determination was also properly based

on the fact that neither Wang’s personal statement nor his

father’s letter mentioned that Wang was required to report to

the police after his arrest.     Xiu Xia Lin, 534 F.3d at 166 n.3

(providing that omissions are “functionally equivalent” to

inconsistencies for the purpose of assessing credibility); id.

at 167 (explaining that omission of fact from a family member’s

letter “could have reasonably convinced the IJ that [the] story

of persecution was fabricated.”).      The IJ was not required to

accept Wang’s explanation—that the single incident in which he

reported to the police was too insignificant to share with

others—because the reporting requirement stemmed directly from

his arrest and beating, and he considered it worth discussing

at the hearing.    See Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d

Cir. 2005) (holding that agency need not credit applicant’s

explanations      for   inconsistent   testimony   unless   those

explanations would compel reasonable fact-finder to do so).

                                 4
       These inconsistencies provide substantial support for the

IJ’s adverse credibility determination, particularly because

they    call   into   question   whether   Wang   is   a    Falun   Gong

practitioner or suffered the alleged persecution.                Wang’s

argument that the inconsistencies are too insignificant is

misplaced.      The REAL ID Act allows the agency to base a

credibility finding on “any inconsistency,” and here, the

totality of the circumstances supports the agency’s conclusion

because the inconsistencies call into question whether Wang

even practices Falun Gong.       See Xiu Xia Lin, 534 F.3d at 167.

       Contrary to Wang’s argument, the IJ was not required to give

the photographs only limited evidentiary weight in light of the

inconsistent testimony between Wang and his witness.                The

inconsistencies bear on credibility because they raise the

issue of whether the photographs were staged, and in turn,

whether Wang actually practices Falun Gong.                See Siewe v.

Gonzales, 480 F.3d 160, 170 (2d Cir. 2007) (relying on the “maxim

of falsus in uno, falsus in omnibus [false in one thing, false

in everything]” to hold that once single document is shown to

be false, IJ is “free to deem suspect other documents (and to

disbelieve other testimony) that depend for probative weight

                                   5
upon [applicant’s] veracity”); see also Xiu Xia Lin, 534 F.3d

at 167 (holding that agency may rely on any inconsistency).   The

inconsistencies therefore infect the entirety of Wang’s claim.

Siewe, 480 F.3d at 170 (“[A] single false document or a single

instance of false testimony may . . . infect the balance of the

alien’s uncorroborated or unauthenticated evidence.”).

    Because the only evidence of a threat to Wang’s life or

freedom relied on his credibility, the adverse credibility

determination is dispositive of asylum, withholding of removal,

and CAT relief.   Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir.

2006).

    For the foregoing reasons, the petition for review is

DENIED.    As we have completed our review, any stay of removal

that the Court previously granted in this petition is VACATED,

and any pending motion for a stay of removal in this petition

is DISMISSED as moot.    Any pending request for oral argument

in this petition is DENIED in accordance with Federal Rule of

Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34.1(b).

                              FOR THE COURT:
                              Catherine O=Hagan Wolfe, Clerk


                                6